UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                                   )
VALERIE JOHNSON-PARKS,                             )
                                                   )
          Plaintiff,                               )
                                                   )
                  v.                               )               Civil Action No. 09-1492 (RLW)
                                                   )
D.C. CHARTERED HEALTH PLAN,                        )
                                                   )
          Defendant.                               )
                                                   )

                           MEMORANDUM OPINION AND ORDER

          When Plaintiff commenced this case, it was assigned to the Honorable Rosemary M.

Collyer. See Compl. at 1, ECF No. 1. However, on January 19, 2011, this case was reassigned

to the undersigned. Subsequently, Plaintiff moved for reconsideration of Judge Collyer’s partial

dismissal of the case. See Pl.’s Mot. for Reconsideration of Dismissal of Retaliation Claim, ECF

No. 27.

          The undersigned is loath to reconsider the ruling of his colleague. See, e g., Fujisawa

Pharm. Co., Ltd. v. Kapoor, 115 F.3d 1332, 1339 (7th Cir. 1997) (“The doctrine of law of the

case requires the second judge in a case in which there has been a reassignment to abide by the

rulings of the first judge unless some new development, such as a new appellate decision,

convinces him that his predecessor’s ruling was incorrect.”). The Local Civil Rules of this

District Court permit a judge to “transfer directly all or part of any case on the judge’s docket to

any consenting judge.” D.D.C. LCvR 40.6(a) (emphasis added). Therefore, having received the

consent of Judge Collyer, the undersigned will transfer to her the motion for reconsideration.

The Local Civil Rules also provide that such transfer may only be made “upon written advice to
the Calendar and Case Management Committee.” Id. Such advice will be provided by the Clerk

of the Court.

       Accordingly, it is hereby

       ORDERED that Plaintiff’s Motion for Reconsideration of Dismissal of Retaliation

Claim, ECF No. 27, is TRANSFERRED to the Honorable Rosemary M. Collyer; and it is

       FURTHER ORDERED that the Clerk of the Court shall advise the Calendar and Case

Management Committee of this transfer.

       SO ORDERED this 24th day of August, 2011.

                                                               /s/
                                                               ROBERT L. WIKLINS
                                                               United States District Judge




                                             2